Mr. Presiding Justice Freeman, dissenting. Appellee states that she cannot tell how her foot was hurt, “ only of course my feet were dragging. I don’t know whether they struck the steps or the stones. They dragged me from the time I started on Madison street to the time I reached, the front of the Boston Store; ” and she further says, “ I presume my feet were both on the pavement when I alighted; I was not thrown clear down on the ground.” She says the conductor helped her onto the car just as it was coming to a stop on State street. Appellee’s story is therefore that as she was attempting to board a car which was at a standstill, and had placed her right foot on the first step the car was suddenly started with “ a kind of short jerk,” which threw her foot off the step onto the pavement. With both feet then on the pavement she clung to the car with her left hand and was dragged about seventy feet, -which is the radius of the curve at that point, during which time she was swung out and back against the car three times, the last time catching hold of the car with her right hand also. Why she did not at once let go her hold on the car when it started up and her foot slipped back on the ground, she does not explain. It would seem from an ordinary view that there would have been no difficulty in letting, go a car propelled by cable, just starting up to move around a curve, and she does not state that there was any. Ho sufficient reason is shown why appellee should have plung on for a distance of seventy feet, nor if she did so, bolding with her left hand only and her feet were dragging, how her clothing and lower limbs could have escaped contact with the pavement, inflicting other injuries in addition to the sprained ankle of which she complains. Appellee’s statement of the circumstances is uncorroborated. It stands upon her own unsupported statement and is directly contradicted by four witnesses for appellant; This testimony is positive and explicit. It is not impeached in any way so far as appears. Three of these witnesses were not in appellant’s employ at the time of the trial. Unless we are to hold in effect that evidence given in behalf of a street railway company in a personal injury suit will be disregarded, I can discover no good reason for allowing appellee’s unsupported statement to overbear the testimony of these witnesses. As we said in W. C. St. Ry. Co. v. Dean, 112 Ill. App. 10: “ Upon the one side is the interest of appellee, which ought to subject her testimony to very close scrutiny when it is sought to sustain a judgment in her favor resting upon her unsupported evidence.” In the case at bar it is difficult to reconcile appellee’s version with the undisputed conditions. It is,difficult to see how she could possibly have held on with one hand and have been dragged, as she says she was, around a curve of seventy feet, without showing other evidences of such experience than a mere sprain of one ankle. Her own testimony corroborates appellant’s witnesses that they saw her leave the sidewalk. Upon the sole material fact whether the train was standing or in motion when she tried to board it shé iá overwhelmingly contradicted by witnesses whose credibility under the circumstances must be given at least equal weight with that of appellee. As said in Peaslee v. Glass, 61 Ill. 94-95: “ There are very few cases in which a.jury should find a verdict for the plaintiff upon his unsupported testimony alone when that testimony is positively contradicted by the defendant. It belongs to the plaintiff to make out a.case.” In this case at bar as was said in that quoted from, I am not prepared to sustain a verdict “ resting only upon the evidence of the plaintiff, when that is contradicted not only by the defendant but also by another witness, and there are no elements of probability to turn the scale.” This doctrine has been applied in a number of cases, and is in my judgment applicable here. It is not a question of mere numbers alone. It is the unsupported statement of an interested witness against the testimony of four unimpeached witnesses, three of .whom are disinterested.